Pee Ctjeiam.
The writ of certiorari in this case brings up a conviction for operating a miniature golf course without a license in violation of an ordinance of the city of Orange. The violation occurred on Sunday, October 10th, 1930. The ordinance permits those who hold a license to operate on Sunday. Hence, a conviction and fine for transacting business without such a license cannot be sustained, since the license would have conferred no right to carry on such business on Sunday. Singer v. Criminal Court of Newark, 79 N. J. L. 386.
The conviction will, therefore, be set aside.